

	

		II

		Calendar No. 127

		109th CONGRESS

		1st Session

		S. 1230

		[Report No. 109–82]

		IN THE SENATE OF THE UNITED STATES

		

			June 14, 2005

			Mr. Grassley from the

			 Committee on Finance

			 reported the following original bill; which was read twice and placed on the

			 calendar

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide for

		  the extension of the Highway Trust Fund and the Aquatic Resources Trust Fund

		  expenditure authority and related taxes and to provide for excise tax reform

		  and simplification, and for other purposes. 

	

	

		1.Short title; amendment of

			 1986 Code; table of contents

			(a)Short

			 titleThis Act may be cited as the Highway Reauthorization and Excise Tax Simplification Act

			 of 2005.

			(b)Amendment of

			 1986 CodeExcept as otherwise expressly provided, whenever in

			 this Act an amendment or repeal is expressed in terms of an amendment to, or

			 repeal of, a section or other provision, the reference shall be considered to

			 be made to a section or other provision of the Internal Revenue Code of

			 1986.

			(c)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; amendment of 1986 Code; table of

				contents.

					TITLE I—Trust Fund reauthorization

					Sec. 101. Extension of highway-related taxes and trust

				funds.

					Sec. 102. Modification of adjustments of

				apportionments.

					TITLE II—Excise tax reform and simplification

					Subtitle A—Highway excise taxes

					Sec. 201. Modification of gas guzzler tax.

					Subtitle B—Aquatic excise taxes

					Sec. 211. Elimination of Aquatic Resources Trust Fund and

				transformation of Sport Fish Restoration Account.

					Sec. 212. Repeal of harbor maintenance tax on

				exports.

					Sec. 213. Cap on excise tax on certain fishing

				equipment.

					Subtitle C—Aerial excise taxes

					Sec. 221. Clarification of excise tax exemptions for

				agricultural aerial applicators and exemption for fixed-wing aircraft engaged

				in forestry operations.

					Sec. 222. Modification of rural airport definition.

					Sec. 223. Exemption from taxes for transportation provided by

				seaplanes.

					Sec. 224. Certain sightseeing flights exempt from taxes on air

				transportation.

					Subtitle D—Taxes relating to alcohol

					Sec. 231. Repeal of special occupational taxes on producers and

				marketers of alcoholic beverages.

					Sec. 232. Modification of limitation on rate of rum excise tax

				cover over to Puerto Rico and Virgin Islands.

					Sec. 233. Income tax credit for distilled spirits wholesalers

				and for distilled spirits in control State bailment warehouses for costs of

				carrying Federal excise taxes on bottled distilled spirits.

					Sec. 234. Quarterly excise tax filing for small alcohol excise

				taxpayers.

					Subtitle E—Sport excise taxes

					Sec. 241. Custom gunsmiths.

					TITLE III—Miscellaneous provisions

					Sec. 301. Motor Fuel Tax Enforcement Advisory

				Commission.

					Sec. 302. National Surface Transportation Infrastructure

				Financing Commission.

					Sec. 303. Expansion of Highway Trust Fund expenditure purposes

				to include funding for studies of supplemental or alternative financing for the

				Highway Trust Fund.

					Sec. 304. Delta regional transportation plan.

					Sec. 305. Build America Corporation.

					Sec. 306. Increase in dollar limitation for qualified

				transportation fringe benefits.

					TITLE IV—Fuels-related technical corrections

					Sec. 401. Fuels-related technical corrections.

					TITLE V—Revenue offset provisions

					Sec. 501. Treatment of contingent payment convertible debt

				instruments.

					Sec. 502. Frivolous tax submissions.

					Sec. 503. Increase in certain criminal penalties.

					Sec. 504. Doubling of certain penalties, fines, and interest on

				underpayments related to certain offshore financial arrangements.

					Sec. 505. Modification of interaction between subpart

				F and passive foreign investment company

				rules.

					Sec. 506. Declaration by chief executive officer relating to

				Federal annual corporate income tax return.

					Sec. 507. Treasury regulations on foreign tax

				credit.

				

			ITrust Fund

			 reauthorization

			101.Extension of

			 highway-related taxes and trust funds

				(a)Extension of

			 taxes

					(1)In

			 generalThe following provisions are each amended by striking

			 2005 each place it appears and inserting

			 2011:

						(A)Section

			 4041(a)(1)(C)(iii)(I) (relating to rate of tax on certain buses).

						(B)Section

			 4041(a)(2)(B) (relating to rate of tax on special motor fuels).

						(C)Section

			 4041(m)(1) (relating to certain alcohol fuels).

						(D)Section 4051(c)

			 (relating to termination of tax on heavy trucks and trailers).

						(E)Section 4071(d)

			 (relating to termination of tax on tires).

						(F)Section

			 4081(d)(1) (relating to termination of tax on gasoline, diesel fuel, and

			 kerosene).

						(G)Section 4481(f)

			 (relating to period tax in effect).

						(H)Section

			 4482(c)(4) (relating to taxable period).

						(I)Section 4482(d)

			 (relating to special rule for taxable period in which termination date

			 occurs).

						(2)Floor stocks

			 refundsSection 6412(a)(1) (relating to floor stocks refunds) is

			 amended—

						(A)by striking

			 2005 each place it appears and inserting 2011,

			 and

						(B)by striking

			 2006 each place it appears and inserting

			 2012.

						(b)Extension of

			 certain exemptionsThe following provisions are each amended by

			 striking 2005 and inserting 2011:

					(1)Section 4221(a)

			 (relating to certain tax-free sales).

					(2)Section 4483(h)

			 (relating to termination of exemptions for highway use tax).

					(c)Extension of

			 deposits into trust funds

					(1)In

			 generalParagraphs (1) and (2) of subsection (b), and paragraphs

			 (2) and (3) of subsection (c), of section 9503 (relating to the Highway Trust

			 Fund) are each amended—

						(A)by striking

			 2005 each place it appears and inserting 2011,

			 and

						(B)by striking

			 2006 each place it appears and inserting

			 2012.

						(2)Motorboat and

			 small-engine fuel tax transfers

						(A)In

			 generalParagraphs (4)(A)(i) and (5)(A) of section 9503(c) are

			 each amended by striking 2005 and inserting

			 2011.

						(B)Conforming

			 amendments to land and water conservation fundSection 201(b) of

			 the Land and Water Conservation Fund Act of

			 1965 (16 U.S.C. 460l–11(b)) is amended—

							(i)by striking

			 2003 and inserting 2009, and

							(ii)by striking

			 2004 each place it appears and inserting

			 2010.

							(d)Extension and

			 expansion of expenditures from trust funds

					(1)Highway Trust

			 Fund

						(A)Highway

			 accountParagraph (1) of section 9503(c) is amended—

							(i)in the matter

			 before subparagraph (A), by striking June 1, 2005 and inserting

			 October 1, 2009,

							(ii)by striking

			 or at the end of subparagraph (J),

							(iii)by striking the

			 period at the end of subparagraph (K) and inserting , or,

							(iv)by inserting

			 after subparagraph (K) the following new subparagraph:

								

									(L)authorized to be

				paid out of the Highway Trust Fund under the Safe, Accountable, Flexible, and

				Efficient Transportation Equity Act of

				2005.

									,

				and

							(v)in the matter

			 after subparagraph (L), as added by clause (iv), by striking Surface

			 Transportation Extension Act of 2004, Part V and inserting Safe,

			 Accountable, Flexible, and Efficient Transportation Equity Act of

			 2005.

							(B)Mass transit

			 accountParagraph (3) of section 9503(e) is amended—

							(i)in the matter

			 before subparagraph (A), by striking June 1, 2005 and inserting

			 October 1, 2009,

							(ii)by striking

			 or at the end of subparagraph (H),

							(iii)by inserting

			 or at the end of subparagraph (I),

							(iv)by inserting

			 after subparagraph (I) the following new subparagraph:

								

									(J)Safe,

				Accountable, Flexible, and Efficient Transportation Equity Act of

				2005,

									,

				and

							(v)in the matter

			 after subparagraph (J), as added by clause (iv), by striking Surface

			 Transportation Extension Act of 2004, Part V and inserting Safe,

			 Accountable, Flexible, and Efficient Transportation Equity Act of

			 2005.

							(C)Exception to

			 limitation on transfersSubparagraph (B) of section 9503(b)(6) is

			 amended by striking June 1, 2005 and inserting October 1,

			 2009.

						(2)Aquatic

			 resources trust fund

						(A)Sport fish

			 restoration accountParagraph (2) of section 9504(b) is amended

			 by striking Surface Transportation Extension Act of 2004, Part V

			 each place it appears and inserting Safe, Accountable, Flexible, and

			 Efficient Transportation Equity Act of 2005 .

						(B)Exception to

			 limitation on transfersParagraph (2) of section 9504(d) is

			 amended by striking June 1, 2005 and inserting October 1,

			 2009.

						(e)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of the enactment of this Act.

				102.Modification

			 of adjustments of apportionments

				(a)In

			 generalSection 9503(d) (relating to adjustments for

			 apportionments) is amended—

					(1)by striking

			 24-month in paragraph (1)(B) and inserting

			 48-month, and

					(2)by striking

			 2 years'

			  in the heading for paragraph (3) and inserting

			 4 years'

			 .

					(b)Measurement of

			 net highway receiptsSection 9503(d) is amended by redesignating

			 paragraph (6) as paragraph (7) and by inserting after paragraph (5) the

			 following new paragraph:

					

						(6)Measurement of

				net highway receiptsFor purposes of making any estimate under

				paragraph (1) of net highway receipts for periods ending after the date

				specified in subsection (b)(1), the Secretary shall treat—

							(A)each expiring

				provision of subsection (b) which is related to appropriations or transfers to

				the Highway Trust Fund to have been extended through the end of the 48-month

				period referred to in paragraph (1)(B), and

							(B)with respect to

				each tax imposed under the sections referred to in subsection (b)(1), the rate

				of such tax during the 48-month period referred to in paragraph (1)(B) to be

				the same as the rate of such tax as in effect on the date of such

				estimate.

							.

				(c)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of the enactment of this Act.

				IIExcise tax

			 reform and simplification

			AHighway excise

			 taxes

				201.Modification

			 of gas guzzler tax

					(a)Uniform

			 application of taxSubparagraph (A) of section 4064(b)(1)

			 (defining automobile) is amended by striking the second sentence.

					(b)Effective

			 dateThe amendment made by this section shall take effect on

			 October 1, 2005.

					BAquatic excise

			 taxes

				211.Elimination of

			 Aquatic Resources Trust Fund and transformation of Sport Fish Restoration

			 Account

					(a)Simplification

			 of funding for Boat Safety Account

						(1)In

			 generalSection 9503(c)(4) (relating to transfers from Trust Fund

			 for motorboat fuel taxes) is amended—

							(A)by striking

			 Fund— and all that follows through shall be

			 transferred in subparagraph (B) and inserting Fund which is

			 attributable to motorboat fuel taxes shall be transferred,

							(B)by striking

			 subparagraph (A), and

							(C)by redesignating

			 subparagraphs (B) through (E) as subparagraphs (A) through (D),

			 respectively.

							(2)Conforming

			 amendments

							(A)Subparagraph (B)

			 of section 9503(c)(4), as redesignated by paragraph (1)(C), is amended—

								(i)by

			 striking account in the heading and inserting

			 and boating trust

			 fund,

								(ii)by

			 striking or (B) in clause (ii), and

								(iii)by striking

			 account in the Aquatic Resources and inserting and

			 Boating.

								(B)Paragraph (5) of

			 section 9503(c) is amended by striking Account in the Aquatic

			 Resources in subparagraph (A) and inserting and

			 Boating.

							(b)Merging of

			 accounts

						(1)In

			 generalSubsection (a) of section 9504 is amended to read as

			 follows:

							

								(a)Creation of

				Trust FundThere is hereby established in the Treasury of the

				United States a trust fund to be known as the Sport Fish Restoration and

				Boating Trust Fund. Such Trust Fund shall consist of such amounts as

				may be appropriated, credited, or paid to it as provided in this section,

				section 9503(c)(4), section 9503(c)(5), or section

				9602(b).

								.

						(2)Conforming

			 amendments

							(A)Subsection (b) of

			 section 9504, as amended by section 101 of this Act, is amended—

								(i)by

			 striking Account in the heading and inserting

			 and Boating Trust

			 Fund,

								(ii)by

			 striking Account both places it appears in paragraphs (1) and

			 (2) and inserting and Boating Trust Fund, and

								(iii)by striking

			 account both places it appears in the

			 headings for paragraphs (1) and (2) and inserting and boating trust

			 fund.

								(B)Subsection (d) of

			 section 9504, as amended by section 101 of this Act, is amended—

								(i)by

			 striking “Aquatic

			 Resources” in the heading,

								(ii)by

			 striking any Account in the Aquatic Resources in paragraph (1)

			 and inserting the Sports Fish Restoration and Boating,

			 and

								(iii)by striking

			 any such Account in paragraph (1) and inserting such

			 Trust Fund.

								(C)Subsection (e) of

			 section 9504 is amended by striking Boat Safety Account and Sport Fish

			 Restoration Account and inserting Sport Fish Restoration and

			 Boating Trust Fund.

							(D)Section 9504 is

			 amended by striking aquatic

			 resources in the heading and insertingsport fish restoration and

			 boating.

							(E)The item relating

			 to section 9504 in the table of sections for subchapter A of chapter 98 is

			 amended by striking aquatic resources and inserting sport

			 fish restoration and boating.

							(c)Phaseout of

			 Boat Safety AccountSubsection (c) of section 9504 is amended to

			 read as follows:

						

							(c)Expenditures

				from Boat Safety AccountAmounts remaining in the Boat Safety

				Account on October 1, 2005, and amounts thereafter credited to the Account

				under section 9602(b), shall be available, without further appropriation, for

				making expenditures before October 1, 2010, to carry out the purposes of

				section 15 of the Dingell-Johnson Sport Fish Restoration Act (as in effect on

				the date of the enactment of the Safe, Accountable, Flexible, and Efficient

				Transportation Equity Act of 2005). For purposes of section 9602, the Boat

				Safety Account shall be treated as a Trust Fund established by this

				subchapter.

							.

					(d)Effective

			 dateThe amendments made by this section shall take effect on

			 October 1, 2005.

					212.Repeal of

			 harbor maintenance tax on exports

					(a)In

			 generalSubsection (d) of section 4462 (relating to definitions

			 and special rules) is amended to read as follows:

						

							(d)Nonapplicability

				of tax to exportsThe tax imposed by section 4461(a) shall not

				apply to any port use with respect to any commercial cargo to be exported from

				the United

				States.

							.

					(b)Conforming

			 amendments

						(1)Section

			 4461(c)(1) is amended by adding or at the end of subparagraph

			 (A), by striking subparagraph (B), and by redesignating subparagraph (C) as

			 subparagraph (B).

						(2)Section

			 4461(c)(2) is amended by striking imposed— and all that follows

			 through in any other case, and inserting

			 imposed.

						(c)Effective

			 dateThe amendments made by this section shall take effect

			 before, on, and after the date of the enactment of this Act.

					213.Cap on excise

			 tax on certain fishing equipment

					(a)In

			 generalParagraph (1) of section 4161(a) (relating to sport

			 fishing equipment) is amended to read as follows:

						

							(1)Imposition of

				tax

								(A)In

				generalThere is hereby imposed on the sale of any article of

				sport fishing equipment by the manufacturer, producer, or importer a tax equal

				to 10 percent of the price for which so sold.

								(B)Limitation on

				tax imposed on fishing rods and polesThe tax imposed by

				subparagraph (A) on any fishing rod or pole shall not exceed

				$10.

								.

					(b)Conforming

			 amendmentsSection 4161(a)(2) is amended by striking

			 paragraph (1) both places it appears and inserting

			 paragraph (1)(A).

					(c)Effective

			 dateThe amendments made by this section shall apply to articles

			 sold by the manufacturer, producer, or importer after September 30,

			 2005.

					CAerial excise

			 taxes

				221.Clarification

			 of excise tax exemptions for agricultural aerial applicators and exemption for

			 fixed-wing aircraft engaged in forestry operations

					(a)No waiver by

			 farm owner, tenant, or operator necessarySubparagraph (B) of

			 section 6420(c)(4) (relating to certain farming use other than by owner, etc.)

			 is amended to read as follows:

						

							(B)if the person so

				using the gasoline is an aerial or other applicator of fertilizers or other

				substances and is the ultimate purchaser of the gasoline, then subparagraph (A)

				of this paragraph shall not apply and the aerial or other applicator shall be

				treated as having used such gasoline on a farm for farming

				purposes.

							.

					(b)Exemption

			 includes fuel used between airfield and farmSection 6420(c)(4),

			 as amended by subsection (a), is amended by adding at the end the following new

			 flush sentence:

						

							In the

				case of an aerial applicator, gasoline shall be treated as used on a farm for

				farming purposes if the gasoline is used for the direct flight between the

				airfield and 1 or more

				farms..

					(c)Exemption from

			 tax on air Transportation of persons for forestry purposes extended to

			 Fixed-Wing aircraftSubsection (f) of section 4261 (relating to

			 tax on air transportation of persons) is amended to read as follows:

						

							(f)Exemption for

				certain usesNo tax shall be imposed under subsection (a) or (b)

				on air transportation—

								(1)by helicopter for

				the purpose of transporting individuals, equipment, or supplies in the

				exploration for, or the development or removal of, hard minerals, oil, or gas,

				or

								(2)by helicopter or

				by fixed-wing aircraft for the purpose of the planting, cultivation, cutting,

				or transportation of, or caring for, trees (including logging

				operations),

								but only

				if the helicopter or fixed-wing aircraft does not take off from, or land at, a

				facility eligible for assistance under the Airport and Airway Development Act

				of 1970, or otherwise use services provided pursuant to section 44509 or

				44913(b) or subchapter I of chapter 471 of title 49, United States Code, during

				such use. In the case of helicopter transportation described in paragraph (1),

				this subsection shall be applied by treating each flight segment as a distinct

				flight..

					(d)Effective

			 dateThe amendments made by this section shall apply to fuel use

			 or air transportation after September 30, 2005.

					222.Modification

			 of rural airport definition

					(a)In

			 generalSection 4261(e)(1)(B) (defining rural airport) is

			 amended—

						(1)by inserting

			 (in the case of any airport described in clause (ii)(III), on flight

			 segments of at least 100 miles) after by air in clause

			 (i), and

						(2)by striking

			 or at the end of subclause (I) of clause (ii), by striking the

			 period at the end of subclause (II) of clause (ii) and inserting ,

			 or, and by adding at the end of clause (ii) the following new

			 subclause:

							

								(III)is not

				connected by paved roads to another

				airport.

								.

						(b)Effective

			 dateThe amendments made by this section shall take effect on

			 October 1, 2005.

					223.Exemption from

			 taxes for transportation provided by seaplanes

					(a)In

			 generalSection 4261 (relating to imposition of tax) is amended

			 by redesignating subsection (i) as subsection (j) and by inserting after

			 subsection (h) the following new subsection:

						

							(i)Exemption for

				seaplanesNo tax shall be imposed by this section or section 4271

				on any air transportation by a seaplane with respect to any segment consisting

				of a takeoff from, and a landing on, water, but only if the places at which

				such takeoff and landing occur have not received and are not receiving

				financial assistance from the Airport and Airways Trust

				Fund.

							.

					(b)Effective

			 dateThe amendments made by this section shall apply to

			 transportation beginning after September 30, 2005.

					224.Certain

			 sightseeing flights exempt from taxes on air transportation

					(a)In

			 generalSection 4281 (relating to small aircraft on

			 nonestablished lines) is amended by adding at the end the following new

			 sentence: For purposes of this section, an aircraft shall not be

			 considered as operated on an established line at any time during which such

			 aircraft is being operated on a flight the sole purpose of which is

			 sightseeing..

					(b)Effective

			 dateThe amendment made by this section shall apply with respect

			 to transportation beginning after September 30, 2005, but shall not apply to

			 any amount paid before such date for such transportation.

					DTaxes relating to

			 alcohol

				231.Repeal of

			 special occupational taxes on producers and marketers of alcoholic

			 beverages

					(a)Repeal of

			 occupational taxes

						(1)In

			 generalThe following provisions of part II of subchapter A of

			 chapter 51 (relating to occupational taxes) are hereby repealed:

							(A)Subpart A

			 (relating to proprietors of distilled spirits plants, bonded wine cellars,

			 etc.).

							(B)Subpart B

			 (relating to brewer).

							(C)Subpart D

			 (relating to wholesale dealers) (other than sections 5114 and 5116).

							(D)Subpart E

			 (relating to retail dealers) (other than section 5124).

							(E)Subpart G

			 (relating to general provisions) (other than sections 5142, 5143, 5145, and

			 5146).

							(2)Nonbeverage

			 domestic drawbackSection 5131 is amended by striking , on

			 payment of a special tax per annum,.

						(3)Industrial use

			 of distilled spiritsSection 5276 is hereby repealed.

						(b)Conforming

			 amendments

						(1)(A)The heading for part II

			 of subchapter A of chapter 51 and the table of subparts for such part are

			 amended to read as follows:

								

									IIMiscellaneous

				provisions

										

											Subpart A. Manufacturers of

				  stills.

											Subpart B. Nonbeverage domestic drawback

				  claimants.

											Subpart C. Recordkeeping and

				  registration by dealers.

											Subpart D. Other provisions.

										

									.

							(B)The table of parts for such subchapter

			 A is amended by striking the item relating to part II and inserting the

			 following new item:

								

									

										Part II. Miscellaneous

				provisions.

									

									.

							(2)Subpart C of part

			 II of such subchapter (relating to manufacturers of stills) is redesignated as

			 subpart A.

						(3)(A)Subpart F of such part

			 II (relating to nonbeverage domestic drawback claimants) is redesignated as

			 subpart B and sections 5131 through 5134 are redesignated as sections 5111

			 through 5114, respectively.

							(B)The table of sections for such subpart

			 B, as so redesignated, is amended—

								(i)by redesignating the items relating

			 to sections 5131 through 5134 as relating to sections 5111 through 5114,

			 respectively, and

								(ii)by striking and rate of

			 tax in the item relating to section 5111, as so redesignated.

								(C)Section 5111, as redesignated by

			 subparagraph (A), is amended—

								(i)by striking

			 and rate

			 of tax in the

			 section heading,

								(ii)by striking the subsection heading

			 for subsection (a), and

								(iii)by striking subsection

			 (b).

								(4)Part II of

			 subchapter A of chapter 51 is amended by adding after subpart B, as

			 redesignated by paragraph (3), the following new subpart:

							

								CRecordkeeping and

				registration by dealers

									

										Sec. 5121. Recordkeeping by wholesale dealers.

										Sec. 5122. Recordkeeping by retail dealers.

										Sec. 5123. Preservation and inspection

				  of records, and entry of premises for inspection.

										Sec. 5124. Registration by dealers.

									

								.

						(5)(A)Section 5114 (relating

			 to records) is moved to subpart C of such part II and inserted after the table

			 of sections for such subpart.

							(B)Section 5114 is amended—

								(i)by striking the section heading and

			 inserting the following new heading:

									

										5121.Recordkeeping

				by wholesale

				dealers

										,

								and(ii)by redesignating subsection (c) as

			 subsection (d) and by inserting after subsection (b) the following new

			 subsection:

									

										(c)Wholesale

				dealersFor purposes of this part—

											(1)Wholesale

				dealer in liquorsThe term wholesale dealer in

				liquors means any dealer (other than a wholesale dealer in beer) who

				sells, or offers for sale, distilled spirits, wines, or beer, to another

				dealer.

											(2)Wholesale

				dealer in beerThe term wholesale dealer in beer

				means any dealer who sells, or offers for sale, beer, but not distilled spirits

				or wines, to another dealer.

											(3)DealerThe

				term dealer means any person who sells, or offers for sale, any

				distilled spirits, wines, or beer.

											(4)Presumption in

				case of sale of 20 wine gallons or moreThe sale, or offer for

				sale, of distilled spirits, wines, or beer, in quantities of 20 wine gallons or

				more to the same person at the same time, shall be presumptive evidence that

				the person making such sale, or offer for sale, is engaged in or carrying on

				the business of a wholesale dealer in liquors or a wholesale dealer in beer, as

				the case may be. Such presumption may be overcome by evidence satisfactorily

				showing that such sale, or offer for sale, was made to a person other than a

				dealer.

											.

								(C)Paragraph (3) of section 5121(d), as

			 so redesignated, is amended by striking section 5146 and

			 inserting section 5123.

							(6)(A)Section 5124 (relating

			 to records) is moved to subpart C of part II of subchapter A of chapter 51 and

			 inserted after section 5121.

							(B)Section 5124 is amended—

								(i)by striking the section heading and

			 inserting the following new heading:

									

										5122.Recordkeeping

				by retail

				dealers

										,

								(ii)by striking section

			 5146 in subsection (c) and inserting section 5123,

			 and

								(iii)by redesignating subsection (c) as

			 subsection (d) and inserting after subsection (b) the following new

			 subsection:

									

										(c)Retail

				dealersFor purposes of this section—

											(1)Retail dealer

				in liquorsThe term retail dealer in liquors means

				any dealer (other than a retail dealer in beer or a limited retail dealer) who

				sells, or offers for sale, distilled spirits, wines, or beer, to any person

				other than a dealer.

											(2)Retail dealer

				in beerThe term retail dealer in beer means any

				dealer (other than a limited retail dealer) who sells, or offers for sale,

				beer, but not distilled spirits or wines, to any person other than a

				dealer.

											(3)Limited retail

				dealerThe term limited retail dealer means any

				fraternal, civic, church, labor, charitable, benevolent, or ex-servicemen’s

				organization making sales of distilled spirits, wine or beer on the occasion of

				any kind of entertainment, dance, picnic, bazaar, or festival held by it, or

				any person making sales of distilled spirits, wine or beer to the members,

				guests, or patrons of bona fide fairs, reunions, picnics, carnivals, or other

				similar outings, if such organization or person is not otherwise engaged in

				business as a dealer.

											(4)DealerThe

				term dealer has the meaning given such term by section

				5121(c)(3).

											.

								(7)Section 5146 is

			 moved to subpart C of part II of subchapter A of chapter 51, inserted after

			 section 5122, and redesignated as section 5123.

						(8)Subpart C of part

			 II of subchapter A of chapter 51, as amended by paragraph (7), is amended by

			 adding at the end the following new section:

							

								5124.Registration

				by dealersEvery dealer who is

				subject to the recordkeeping requirements under section 5121 or 5122 shall

				register with the Secretary such dealer's name or style, place of residence,

				trade or business, and the place where such trade or business is to be carried

				on. In case of a firm or company, the names of the several persons constituting

				the same, and the places of residence, shall be so

				registered.

								.

						(9)Section 7012 is

			 amended by redesignating paragraphs (4) and (5) as paragraphs (5) and (6),

			 respectively, and by inserting after paragraph (3) the following new

			 paragraph:

							

								(4)For provisions

				relating to registration by dealers in distilled spirits, wines, and beer, see

				section

				5124.

								.

						(10)Part II of

			 subchapter A of chapter 51 is amended by inserting after subpart C the

			 following new subpart:

							

								DOther

				provisions

									

										Sec. 5131. Packaging distilled spirits

				  for industrial uses.

										Sec. 5132. Prohibited purchases by

				  dealers.

									

								.

						(11)Section 5116 is

			 moved to subpart D of part II of subchapter A of chapter 51, inserted after the

			 table of sections, redesignated as section 5131, and amended by inserting

			 (as defined in section 5121(c)) after dealer in

			 subsection (a).

						(12)Subpart D of

			 part II of subchapter A of chapter 51 is amended by adding at the end the

			 following new section:

							

								5132.Prohibited

				purchases by dealers

									(a)In

				generalExcept as provided in regulations prescribed by the

				Secretary, it shall be unlawful for a dealer to purchase distilled spirits for

				resale from any person other than a wholesale dealer in liquors who is required

				to keep the records prescribed by section 5121.

									(b)Limited retail

				dealersA limited retail dealer may lawfully purchase distilled

				spirits for resale from a retail dealer in liquors.

									(c)Penalty and

				forfeiture

										

											For penalty and forfeiture provisions

				  applicable to violations of subsection (a), see sections 5687 and

				  7302.

										

									.

						(13)Subsection (b)

			 of section 5002 is amended—

							(A)by striking

			 section 5112(a) and inserting section

			 5121(c)(3),

							(B)by striking

			 section 5112 and inserting section

			 5121(c),

							(C)by striking

			 section 5122 and inserting section

			 5122(c).

							(14)Subparagraph (A)

			 of section 5010(c)(2) is amended by striking section 5134 and

			 inserting section 5114.

						(15)Subsection (d)

			 of section 5052 is amended to read as follows:

							

								(d)BrewerFor

				purposes of this chapter, the term brewer means any person who

				brews beer or produces beer for sale. Such term shall not include any person

				who produces only beer exempt from tax under section

				5053(e).

								.

						(16)The text of

			 section 5182 is amended to read as follows:

							

								

									For provisions requiring recordkeeping by

				wholesale liquor dealers, see section 5112, and by retail liquor dealers, see

				section

				5122.

								

								.

						(17)Subsection (b)

			 of section 5402 is amended by striking section 5092 and

			 inserting section 5052(d).

						(18)Section 5671 is

			 amended by striking or 5091.

						(19)(A)Part V of subchapter J

			 of chapter 51 is hereby repealed.

							(B)The table of parts for such subchapter

			 J is amended by striking the item relating to part V.

							(20)(A)Sections 5142, 5143,

			 and 5145 are moved to subchapter D of chapter 52, inserted after section 5731,

			 redesignated as sections 5732, 5733, and 5734, respectively, and amended by

			 striking this part each place it appears and inserting

			 this subchapter.

							(B)Section 5732, as redesignated by

			 subparagraph (A), is amended by striking (except the tax imposed by

			 section 5131) each place it appears.

							(C)Paragraph (2) of section 5733(c), as

			 redesignated by subparagraph (A), is amended by striking liquors

			 both places it appears and inserting tobacco products and cigarette

			 papers and tubes.

							(D)The table of sections for subchapter D

			 of chapter 52 is amended by adding at the end the following:

								

									

										Sec. 5732. Payment of tax.

										Sec. 5733. Provisions relating to

				liability for occupational taxes.

										Sec. 5734. Application of State

				laws.

									

									.

							(E)Section 5731 is amended by striking

			 subsection (c) and by redesignating subsection (d) as subsection (c).

							(21)Subsection (c)

			 of section 6071 is amended by striking section 5142 and

			 inserting section 5732.

						(22)Paragraph (1) of

			 section 7652(g) is amended—

							(A)by striking

			 subpart F and inserting subpart B, and

							(B)by striking

			 section 5131(a) and inserting section

			 5111.

							(c)Effective

			 dateThe amendments made by this section shall take effect on

			 July 1, 2008, but shall not apply to taxes imposed for periods before such

			 date.

					232.Modification

			 of limitation on rate of rum excise tax cover over to Puerto Rico and Virgin

			 Islands

					(a)In

			 generalSection 7652(f)(1) (relating to limitation on cover over

			 of tax on distilled spirits) is amended by inserting , and $13.50 in the

			 case of distilled spirits brought into the United States after December 31,

			 2005, and before January 1, 2007 after 2006.

					(b)Special

			 rule

						(1)In

			 generalAfter December 31, 2005, and before January 1, 2007, the

			 Commonwealth of Puerto Rico shall make a Conservation Trust Fund transfer from

			 the treasury of Puerto Rico within 30 days from the date of each cover

			 overpayment to such treasury under section 7652(e) of the Internal Revenue Code

			 of 1986.

						(2)Conservation

			 Trust Fund transfer

							(A)In

			 generalFor purposes of this subsection, the term

			 Conservation Trust Fund transfer means a transfer to the Puerto

			 Rico Conservation Trust Fund of an amount equal to 50 cents per proof gallon of

			 the taxes imposed under section 5001 or section 7652 of such Code on distilled

			 spirits that are covered over to the treasury of Puerto Rico under section

			 7652(e) of such Code.

							(B)Treatment of

			 transferEach Conservation Trust Fund transfer shall be treated

			 as principal for an endowment, the income from which to be available for use by

			 the Puerto Rico Conservation Trust Fund for the purposes for which the Trust

			 Fund was established.

							(C)Result of

			 nontransfer

								(i)In

			 generalUpon notification by the Secretary of the Interior that a

			 Conservation Trust Fund transfer has not been made by the Commonwealth of

			 Puerto Rico, the Secretary of the Treasury shall, except as provided in clause

			 (ii), deduct and withhold from the next cover overpayment to be made to the

			 treasury of Puerto Rico under section 7652(e) of such Code an amount equal to

			 the appropriate Conservation Trust Fund transfer and interest thereon at the

			 underpayment rate established under section 6621 of such Code as of the due

			 date of such transfer. The Secretary of the Treasury shall transfer such amount

			 deducted and withheld, and the interest thereon, directly to the Puerto Rico

			 Conservation Trust Fund.

								(ii)Good-cause

			 exceptionIf the Secretary of the Interior finds, after

			 consultation with the Governor of Puerto Rico, that the failure by the

			 Commonwealth of Puerto Rico to make a required transfer was for good cause, and

			 notifies the Secretary of the Treasury of the finding of such good cause before

			 the due date of the next cover overpayment following the notification of

			 nontransfer, then the Secretary of the Treasury shall not deduct the amount of

			 such nontransfer from any cover overpayment.

								(3)Puerto Rico

			 Conservation Trust FundFor purposes of this subsection, the term

			 Puerto Rico Conservation Trust Fund means the fund established

			 pursuant to a Memorandum of Understanding between the United States Department

			 of the Interior and the Commonwealth of Puerto Rico, dated December 24,

			 1968.

						233.Income tax

			 credit for distilled spirits wholesalers and for distilled spirits in control

			 State bailment warehouses for costs of carrying Federal excise taxes on bottled

			 distilled spirits

					(a)In

			 generalSubpart A of part I of subchapter A of chapter 51

			 (relating to gallonage and occupational taxes) is amended by adding at the end

			 the following new section:

						

							5011.Income tax

				credit for average cost of carrying excise tax

								(a)In

				generalFor purposes of section 38, the amount of the distilled

				spirits credit for any taxable year is the amount equal to the product

				of—

									(1)in the case

				of—

										(A)any eligible

				wholesaler, the number of cases of bottled distilled spirits—

											(i)which were

				bottled in the United States, and

											(ii)which are

				purchased by such wholesaler during the taxable year directly from the bottler

				of such spirits, or

											(B)any person which

				is subject to section 5005 and which is not an eligible wholesaler, the number

				of cases of bottled distilled spirits which are stored in a warehouse operated

				by, or on behalf of, a State or political subdivision thereof, or an agency of

				either, on which title has not passed on an unconditional sale basis,

				and

										(2)the average

				tax-financing cost per case for the most recent calendar year ending before the

				beginning of such taxable year.

									(b)Eligible

				wholesalerFor purposes of this section, the term eligible

				wholesaler means any person which holds a permit under the Federal

				Alcohol Administration Act as a wholesaler of distilled spirits which is not a

				State or political subdivision thereof, or an agency of either.

								(c)Average

				Tax-Financing cost

									(1)In

				generalFor purposes of this section, the average tax-financing

				cost per case for any calendar year is the amount of interest which would

				accrue at the deemed financing rate during a 60-day period on an amount equal

				to the deemed Federal excise tax per case.

									(2)Deemed

				financing rateFor purposes of paragraph (1), the deemed

				financing rate for any calendar year is the average of the corporate

				overpayment rates under paragraph (1) of section 6621(a) (determined without

				regard to the last sentence of such paragraph) for calendar quarters of such

				year.

									(3)Deemed Federal

				excise tax per caseFor purposes of paragraph (1), the deemed

				Federal excise tax per case is $25.68.

									(d)Other

				definitions and special rulesFor purposes of this

				section—

									(1)CaseThe

				term case means 12 80-proof 750-milliliter bottles.

									(2)Number of cases

				in lotThe number of cases in any lot of distilled spirits shall

				be determined by dividing the number of liters in such lot by

				9.

									.

					(b)Credit treated

			 as part of general business creditSection 38(b) (relating to

			 current year business credit) is amended by striking plus at the

			 end of paragraph (18), by striking the period at the end of paragraph (19), and

			 inserting , plus, and by adding at the end the following new

			 paragraph:

						

							(20)the distilled

				spirits credit determined under section

				5011(a).

							.

					(c)Conforming

			 amendmentThe table of sections for subpart A of part I of

			 subchapter A of chapter 51 is amended by adding at the end the following new

			 item:

						

							

								Sec. 5011. Income tax credit for average

				cost of carrying excise

				tax.

							

							.

					(d)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after September 30, 2005.

					234.Quarterly excise tax

			 filing for small alcohol excise taxpayers

					(a)In

			 generalSubsection (d) of

			 section 5061 (relating to time for collecting tax on distilled spirits, wines,

			 and beer) is amended by redesignating paragraphs (4) and (5) as paragraphs (5)

			 and (6), respectively, and by inserting after paragraph (3) the following new

			 paragraph:

						

							(4)Taxpayers

				liable for taxes of not more than $50,000

								(A)In

				generalIn the case of any taxpayer who reasonably expects to be

				liable for not more than $50,000 in taxes imposed with respect to distilled

				spirits, wines, and beer under subparts A, C, and D for the calendar year and

				who was liable for not more than $50,000 in such taxes in the preceding

				calendar year, the last day for the payment of tax shall be the 14th day after

				the last day of the calendar quarter during which the action giving rise to the

				imposition of such tax occurs.

								(B)No application

				after limit exceededSubparagraph (A) shall not apply to any

				taxpayer for any portion of the calendar year following the first date on which

				the aggregate amount of tax due under subparts A, C, and D from such taxpayer

				during such calendar year exceeds $50,000, and any tax under such subparts

				which has not been paid on such date shall be due on the 14th day after the

				last day of the semimonthly period in which such date occurs.

								(C)Calendar

				quarterFor purposes of this paragraph, the term calendar

				quarter means the three-month period ending on March 31, June 30,

				September 30, or December

				31.

								.

					(b)Conforming

			 amendmentSection 5061(d)(6), as redesignated by subsection (a),

			 is amended by striking paragraph (4) and inserting

			 paragraph (5).

					(c)Effective

			 dateThe amendments made by this section shall apply with respect

			 to quarterly periods beginning on and after January 1, 2006.

					ESport excise

			 taxes

				241.Custom

			 gunsmiths

					(a)Small

			 manufacturers exempt from firearms excise taxSection 4182

			 (relating to exemptions) is amended by redesignating subsection (c) as

			 subsection (d) and by inserting after subsection (b) the following new

			 subsection:

						

							(c)Small

				manufacturers, etc

								(1)In

				generalThe tax imposed by section 4181 shall not apply to any

				pistol, revolver, or firearm described in such section if manufactured,

				produced, or imported by a person who manufactures, produces, and imports less

				than an aggregate of 50 of such articles during the calendar year.

								(2)Controlled

				groupsAll persons treated as a single employer for purposes of

				subsection (a) or (b) of section 52 shall be treated as one person for purposes

				of paragraph

				(1).

								.

					(b)Effective

			 date

						(1)In

			 generalThe amendments made by this section shall apply to

			 articles sold by the manufacturer, producer, or importer after September 30,

			 2005.

						(2)No

			 inferenceNothing in the amendments made by this section shall be

			 construed to create any inference with respect to the proper tax treatment of

			 any sales before the effective date of such amendments.

						IIIMiscellaneous

			 provisions

			301.Motor Fuel Tax

			 Enforcement Advisory Commission

				(a)EstablishmentThere

			 is established a Motor Fuel Tax Enforcement Advisory Commission (in this

			 section referred to as the Commission).

				(b)FunctionThe

			 Commission shall—

					(1)review motor fuel

			 revenue collections, historical and current;

					(2)review the

			 progress of investigations;

					(3)develop and

			 review legislative proposals with respect to motor fuel taxes;

					(4)monitor the

			 progress of administrative regulation projects relating to motor fuel

			 taxes;

					(5)review the

			 results of Federal and State agency cooperative efforts regarding motor fuel

			 taxes;

					(6)review the

			 results of Federal interagency cooperative efforts regarding motor fuel taxes;

			 and

					(7)evaluate and make

			 recommendations to the President and Congress regarding—

						(A)the effectiveness

			 of existing Federal enforcement programs regarding motor fuel taxes,

						(B)enforcement

			 personnel allocation, and

						(C)proposals for

			 regulatory projects, legislation, and funding.

						(c)Membership

					(1)AppointmentThe

			 Commission shall be composed of the following representatives appointed by the

			 Chairmen and the Ranking Members of the Committee on Finance of the Senate and

			 the Committee on Ways and Means of the House of Representatives:

						(A)At least 1

			 representative from each of the following Federal entities: the Department of

			 Homeland Security, the Department of Transportation—Office of Inspector

			 General, the Federal Highway Administration, the Department of Defense, and the

			 Department of Justice.

						(B)At least 1

			 representative from the Federation of State Tax Administrators.

						(C)At least 1

			 representative from any State department of transportation.

						(D)2 representatives

			 from the highway construction industry.

						(E)6 representatives

			 from industries relating to fuel distribution — refiners (2 representatives),

			 distributors (1 representative), pipelines (1 representative), and terminal

			 operators (2 representatives).

						(F)1 representative

			 from the retail fuel industry.

						(G)2 representatives

			 from the staff of the Committee on Finance of the Senate and 2 representatives

			 from the staff of the Committee on Ways and Means of the House of

			 Representatives.

						(2)TermsMembers

			 shall be appointed for the life of the Commission.

					(3)VacanciesA

			 vacancy in the Commission shall be filled in the manner in which the original

			 appointment was made.

					(4)Travel

			 expensesMembers shall serve without pay but shall receive travel

			 expenses, including per diem in lieu of subsistence, in accordance with

			 sections 5702 and 5703 of title 5, United States Code.

					(5)ChairmanThe

			 Chairman of the Commission shall be elected by the members.

					(d)FundingSuch

			 sums as are necessary shall be available from the Highway Trust fund for the

			 expenses of the Commission.

				(e)ConsultationUpon

			 request of the Commission, representatives of the Department of the Treasury

			 and the Internal Revenue Service shall be available for consultation to assist

			 the Commission in carrying out its duties under this section.

				(f)Obtaining

			 dataThe Commission may secure directly from any department or

			 agency of the United States, information (other than information required by

			 any law to be kept confidential by such department or agency) necessary for the

			 Commission to carry out its duties under this section. Upon request of the

			 Commission, the head of that department or agency shall furnish such

			 nonconfidential information to the Commission. The Commission shall also gather

			 evidence through such means as it may deem appropriate, including through

			 holding hearings and soliciting comments by means of Federal Register

			 notices.

				(g)TerminationThe

			 Commission shall terminate as of the close of September 30, 2009.

				302.National

			 Surface Transportation Infrastructure Financing Commission

				(a)EstablishmentThere

			 is established a National Surface Transportation Infrastructure Financing

			 Commission (in this section referred to as the Commission). The

			 Commission shall hold its first meeting within 90 days of the appointment of

			 the eighth individual to be named to the Commission.

				(b)Function

					(1)In

			 generalThe Commission shall, with respect to the period

			 beginning on the date of the enactment of this Act and ending before

			 2016—

						(A)make a thorough

			 investigation and study of revenues flowing into the Highway Trust Fund under

			 current law, including the individual components of the overall flow of such

			 revenues;

						(B)consider whether

			 the amount of such revenues is likely to increase, decline, or remain

			 unchanged, absent changes in the law, particularly by taking into account the

			 impact of possible changes in public vehicular choice, fuel use, or travel

			 alternatives that could be expected to reduce or increase revenues into the

			 Highway Trust Fund;

						(C)consider

			 alternative approaches to generating revenues for the Highway Trust Fund, and

			 the level of revenues that such alternatives would yield;

						(D)consider highway

			 and transit needs and whether additional revenues into the Highway Trust Fund,

			 or other Federal revenues dedicated to highway and transit infrastructure,

			 would be required in order to meet such needs; and

						(E)study such other

			 matters closely related to the subjects described in the preceding

			 subparagraphs as it may deem appropriate.

						(2)Preparation of

			 reportBased on such investigation and study, the Commission

			 shall develop a final report, with recommendations and the bases for those

			 recommendations, indicating policies that should be adopted, or not adopted, to

			 achieve various levels of annual revenue for the Highway Trust Fund and to

			 enable the Highway Trust Fund to receive revenues sufficient to meet highway

			 and transit needs. Such recommendations shall address, among other matters as

			 the Commission may deem appropriate—

						(A)what levels of

			 revenue are required by the Federal Highway Trust Fund in order for it to meet

			 needs to maintain and improve the condition and performance of the Nation’s

			 highway and transit systems;

						(B)what levels of

			 revenue are required by the Federal Highway Trust Fund in order to ensure that

			 Federal levels of investment in highways and transit do not decline in real

			 terms; and

						(C)the extent, if

			 any, to which the Highway Trust Fund should be augmented by other mechanisms or

			 funds as a Federal means of financing highway and transit infrastructure

			 investments.

						(c)Membership

					(1)AppointmentThe

			 Commission shall be composed of 15 members, appointed as follows:

						(A)7 members

			 appointed by the Secretary of Transportation, in consultation with the

			 Secretary of the Treasury.

						(B)2 members

			 appointed by the Chairman of the Committee on Ways and Means of the House of

			 Representatives.

						(C)2 members

			 appointed by the Ranking Minority Member of the Committee on Ways and Means of

			 the House of Representatives.

						(D)2 members

			 appointed by the Chairman of the Committee on Finance of the Senate.

						(E)2 members

			 appointed by the Ranking Minority Member of the Committee on Finance of the

			 Senate.

						(2)QualificationsMembers

			 appointed pursuant to paragraph (1) shall be appointed from among individuals

			 knowledgeable in the fields of public transportation finance or highway and

			 transit programs, policy, and needs, and may include representatives of

			 interested parties, such as State and local governments or other public

			 transportation authorities or agencies, representatives of the transportation

			 construction industry (including suppliers of technology, machinery and

			 materials), transportation labor (including construction and providers),

			 transportation providers, the financial community, and users of highway and

			 transit systems.

					(3)TermsMembers

			 shall be appointed for the life of the Commission.

					(4)VacanciesA

			 vacancy in the Commission shall be filled in the manner in which the original

			 appointment was made.

					(5)Travel

			 expensesMembers shall serve without pay but shall receive travel

			 expenses, including per diem in lieu of subsistence, in accordance with

			 sections 5702 and 5703 of title 5, United States Code.

					(6)ChairmanThe

			 Chairman of the Commission shall be elected by the members.

					(d)StaffThe

			 Commission may appoint and fix the pay of such personnel as it considers

			 appropriate.

				(e)FundingFunding

			 for the Commission shall be provided by the Secretary of the Treasury and by

			 the Secretary of Transportation, out of funds available to those agencies for

			 administrative and policy functions.

				(f)Staff of

			 Federal agenciesUpon request of the Commission, the head of any

			 department or agency of the United States may detail any of the personnel of

			 that department or agency to the Commission to assist in carrying out its

			 duties under this section.

				(g)Obtaining

			 dataThe Commission may secure directly from any department or

			 agency of the United States, information (other than information required by

			 any law to be kept confidential by such department or agency) necessary for the

			 Commission to carry out its duties under this section. Upon request of the

			 Commission, the head of that department or agency shall furnish such

			 nonconfidential information to the Commission. The Commission shall also gather

			 evidence through such means as it may deem appropriate, including through

			 holding hearings and soliciting comments by means of Federal Register

			 notices.

				(h)ReportNot

			 later than 2 years after the date of its first meeting, the Commission shall

			 transmit its final report, including recommendations, to the Secretary of

			 Transportation, the Secretary of the Treasury, and the Committee on Ways and

			 Means of the House of Representatives, the Committee on Finance of the Senate,

			 the Committee on Transportation and Infrastructure of the House of

			 Representatives, the Committee on Environment and Public Works of the Senate,

			 and the Committee on Banking, Housing, and Urban Affairs of the Senate.

				(i)TerminationThe

			 Commission shall terminate on the 180th day following the date of transmittal

			 of the report under subsection (h). All records and papers of the Commission

			 shall thereupon be delivered to the Administrator of General Services for

			 deposit in the National Archives.

				303.Expansion of

			 Highway Trust Fund expenditure purposes to include funding for studies of

			 supplemental or alternative financing for the Highway Trust Fund

				(a)In

			 generalFrom amounts available in the Highway Trust Fund, there

			 is authorized to be expended for 2 comprehensive studies of supplemental or

			 alternative funding sources for the Highway Trust Fund—

					(1)$1,000,000 to the

			 Western Transportation Institute of the College of Engineering at Montana State

			 University for the study and report described in subsection (b), and

					(2)$16,500,000 to

			 the Public Policy Center of the University of Iowa for the study and report

			 described in subsection (c).

					(b)Study of

			 funding mechanismsNot later than December 31, 2006, the Western

			 Transportation Institute of the College of Engineering at Montana State

			 University shall report to the Secretary of the Treasury and the Secretary of

			 Transportation on a study of highway funding mechanisms of other industrialized

			 nations, an examination of the viability of alternative funding proposals,

			 including congestion pricing, greater reliance on tolls, privatization of

			 facilities, and bonding for construction of added capacity, and an examination

			 of increasing the rates of motor fuels taxes in effect on the date of the

			 enactment of this Act, including the indexation of such rates.

				(c)Study on field

			 test of Onboard computer assessment of highway use taxesNot

			 later than December 31, 2011, the Public Policy Center of the University of

			 Iowa shall direct, analyze, and report to the Secretary of the Treasury and the

			 Secretary of Transportation on a long-term field test of an approach to

			 assessing highway use taxes based upon actual mileage driven by a specific

			 vehicle on specific types of highways by use of an onboard computer—

					(1)which is linked

			 to satellites to calculate highway mileage traversed,

					(2)which computes

			 the appropriate highway use tax for each of the Federal, State, and local

			 governments as the vehicle makes use of the highways, and

					(3)the data from

			 which is periodically downloaded by the vehicle owner to a collection center

			 for an assessment of highway use taxes due in each jurisdiction traversed. The

			 components of the field test shall include 2 years for preparation, including

			 selection of vendors and test participants, and 3-year testing period.

					304.Delta regional

			 transportation plan

				(a)StudyThe

			 Delta Regional Authority shall conduct a study of the transportation assets and

			 needs in the States of Alabama, Arkansas, Illinois, Kentucky, Louisiana,

			 Mississippi, Missouri, and Tennessee which comprise the Delta region.

				(b)Regional

			 strategic Transportation PlanUpon completion of the study

			 required under subsection (a), the Delta Regional Authority shall establish a

			 regional strategic transportation plan to achieve efficient transportation

			 systems in the Delta region. In developing the regional strategic

			 transportation plan, the Delta Regional Authority shall consult with local

			 planning and development districts, local and regional governments,

			 metropolitan planning organizations, State transportation entities, and Federal

			 transportation agencies.

				(c)Elements of

			 study and PlanThe study and plan under this section shall

			 include the following transportation modes and systems: transit, rail, highway,

			 interstate, bridges, air, airports, waterways, and ports.

				(d)Authorization

			 of appropriationsThere is authorized to be appropriated to the

			 Delta Regional Authority $500,000 for each of the fiscal years 2005 and 2006 to

			 carry out the purposes of this section, to remain available until

			 expended.

				305.Build America

			 Corporation

				(a)Establishment

			 of Build America CorporationThere is established a nonprofit

			 corporation, to be known as the Build America Corporation. The

			 Build America Corporation is not an agency or establishment of the United

			 States Government. The purpose of the Corporation is to issue Build America

			 bonds. The Corporation shall be subject, to the extent consistent with this

			 section, to the laws of the State of Delaware applicable to corporations not

			 for profit.

				(b)Use of Build

			 America bond proceedsThe proceeds from the sale of any Build

			 America bonds issued by the Build America Corporation as authorized by

			 subsection (a) may be used to fund any qualified project.

				(c)Qualified

			 projectsFor purposes of this section—

					(1)In

			 generalWith respect to any Build America bonds issued by the

			 Build America Corporation as authorized by subsection (a), the term

			 qualified project means any—

						(A)qualified highway

			 project,

						(B)qualified public

			 transportation project, and

						(C)congestion relief

			 project,

						proposed by

			 1 or more States and approved by the Build America Corporation, which meets the

			 requirements under subparagraphs (A), (B), and (C) of paragraph (5).(2)Qualified

			 highway projectThe term qualified highway project

			 means a project for highway facilities or other facilities which are eligible

			 for assistance under title 23, United States Code.

					(3)Qualified

			 public transportation projectThe term qualified public

			 transportation project means a project for public transportation

			 facilities or other facilities which are eligible for assistance under title

			 49, United States Code.

					(4)Congestion

			 relief projectThe term congestion relief project

			 means an intermodal freight transfer facility, freight rail facility, freight

			 movement corridor, intercity passenger rail facility, intercity bus facility,

			 border crossing facility, or other public or private facility approved as a

			 congestion relief project by the Secretary of Transportation. In making such

			 approvals, the Secretary of Transportation shall—

						(A)consider the

			 economic, environmental, mobility, and national security improvements to be

			 realized through the project, and

						(B)give preference

			 to projects with national or regional significance, including any projects

			 sponsored by a coalition of States or a combination of States and private

			 sector entities, in terms of generating economic benefits, supporting

			 international commerce, or otherwise enhancing the national transportation

			 system.

						(5)Additional

			 requirements for qualified projectsFor purposes of paragraph

			 (1)—

						(A)Costs of

			 qualified projectsThe requirement of this subparagraph is met if

			 the costs of the qualified project funded by Build America bonds only relate to

			 capital investments and do not include any costs relating to operations,

			 maintenance, or rolling stock.

						(B)Applicability

			 of Federal lawThe requirement of this subparagraph is met if the

			 requirements of any Federal law, including titles 23, 40, and 49 of the United

			 States Code, which would otherwise apply to projects to which the United States

			 is a party or to funds made available under such law and projects assisted with

			 those funds are applied to—

							(i)funds made

			 available under Build America bonds for similar qualified projects, and

							(ii)similar

			 qualified projects assisted by the Build America Corporation through the use of

			 such funds.

							(C)Utilization of

			 updated construction technology for qualified projectsThe

			 requirement of this subparagraph is met if the appropriate State agency

			 relating to the qualified project has updated its accepted construction

			 technologies to match a list prescribed by the Secretary of Transportation and

			 in effect on the date of the approval of the project as a qualified

			 project.

						306.Increase in

			 dollar limitation for qualified transportation fringe benefits

				(a)In

			 generalSection 132(f)(2) (relating to limitation on exclusion)

			 is amended—

					(1)by striking

			 $100 in subparagraph (A) and inserting $155,

			 and

					(2)by striking

			 $175 in subparagraph (B) and inserting

			 $200.

					(b)Inflation

			 adjustment conforming amendmentsSubparagraph (A) of section

			 132(f)(6) (relating to inflation adjustment) is amended—

					(1)by striking the

			 last sentence,

					(2)by striking

			 1999 and inserting 2008, and

					(3)by striking

			 1998 and inserting 2007.

					(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2005.

				IVFuels-related

			 technical corrections

			401.Fuels-related

			 technical corrections

				(a)Amendments

			 related to section 301 of the American Jobs

			 Creation Act of 2004Section 6427 is amended—

					(1)by striking

			 subsection (f), and

					(2)by striking

			 subsection (o) and redesignating subsection (p) as subsection (o).

					(b)Amendments

			 related to section 853 of the American Jobs

			 Creation Act of 2004

					(1)Subparagraph (C)

			 of section 4081(a)(2) is amended by striking for use in commercial

			 aviation and inserting for use in commercial aviation by a

			 person registered for such use under section 4101.

					(2)So much of

			 paragraph (2) of section 4081(d) as precedes subparagraph (A) is amended to

			 read as follows:

						

							(2)Aviation

				fuelsThe rates of tax specified in clauses (ii) and (iv) of

				subsection (a)(2)(A) shall be 4.3 cents per

				gallon—

							.

					(c)Amendment

			 related to section 9005 of the Transportation

			 Equity Act for the 21st CenturyThe last sentence of paragraph

			 (2) of section 9504(b) is amended by striking subparagraph (B),

			 and inserting subparagraph (C).

				(d)Effective

			 dates

					(1)American Jobs

			 Creation Act of 2004The amendments made by subsections (a) and

			 (b) shall take effect as if included in the provisions of the American Jobs

			 Creation Act of 2004 to which they relate.

					(2)Transportation

			 Equity Act for the 21st CenturyThe amendment made by subsection

			 (c) shall take effect as if included in the provision of the Transportation

			 Equity Act for the 21st Century to which it relates.

					VRevenue offset

			 provisions

			501.Treatment of

			 contingent payment convertible debt instruments

				(a)In

			 generalSection 1275(d) (relating to regulation authority) is

			 amended—

					(1)by striking

			 The Secretary and inserting the following:

						

							(1)In

				generalThe Secretary

							,

				and

					(2)by adding at the

			 end the following new paragraph:

						

							(2)Treatment of

				contingent payment convertible debt

								(A)In

				generalIn the case of a debt instrument which—

									(i)is convertible

				into stock of the issuing corporation, into stock or debt of a related party

				(within the meaning of section 267(b) or 707(b)(1)), or into cash or other

				property in an amount equal to the approximate value of such stock or debt,

				and

									(ii)provides for

				contingent payments,

									any

				regulations which require original issue discount to be determined by reference

				to the comparable yield of a noncontingent fixed-rate debt instrument shall be

				applied as if the regulations require that such comparable yield be determined

				by reference to a noncontingent fixed-rate debt instrument which is convertible

				into stock.(B)Special

				ruleFor purposes of subparagraph (A), the comparable yield shall

				be determined without taking into account the yield resulting from the

				conversion of a debt instrument into

				stock.

								.

					(b)Cross

			 referenceSection 163(e)(6) (relating to cross references) is

			 amended by adding at the end the following:

					

						For the

				treatment of contingent payment convertible debt, see section

				1275(d)(2)..

				(c)Effective

			 dateThe amendments made by this section shall apply to debt

			 instruments issued on or after the date of the enactment of this Act.

				502.Frivolous tax

			 submissions

				(a)Civil

			 penaltiesSection 6702 is amended to read as follows:

					

						6702.Frivolous tax

				submissions

							(a)Civil penalty

				for frivolous tax returnsA person shall pay a penalty of $5,000

				if—

								(1)such person files

				what purports to be a return of a tax imposed by this title but which—

									(A)does not contain

				information on which the substantial correctness of the self-assessment may be

				judged, or

									(B)contains

				information that on its face indicates that the self-assessment is

				substantially incorrect; and

									(2)the conduct

				referred to in paragraph (1)—

									(A)is based on a

				position which the Secretary has identified as frivolous under subsection (c),

				or

									(B)reflects a desire

				to delay or impede the administration of Federal tax laws.

									(b)Civil penalty

				for specified frivolous submissions

								(1)Imposition of

				penaltyExcept as provided in paragraph (3), any person who

				submits a specified frivolous submission shall pay a penalty of $5,000.

								(2)Specified

				frivolous submissionFor purposes of this section—

									(A)Specified

				frivolous submissionThe term specified frivolous

				submission means a specified submission if any portion of such

				submission—

										(i)is based on a

				position which the Secretary has identified as frivolous under subsection (c),

				or

										(ii)reflects a

				desire to delay or impede the administration of Federal tax laws.

										(B)Specified

				submissionThe term specified submission

				means—

										(i)a

				request for a hearing under—

											(I)section 6320

				(relating to notice and opportunity for hearing upon filing of notice of lien),

				or

											(II)section 6330

				(relating to notice and opportunity for hearing before levy), and

											(ii)an application

				under—

											(I)section 6159

				(relating to agreements for payment of tax liability in installments),

											(II)section 7122

				(relating to compromises), or

											(III)section 7811

				(relating to taxpayer assistance orders).

											(3)Opportunity to

				withdraw submissionIf the Secretary provides a person with

				notice that a submission is a specified frivolous submission and such person

				withdraws such submission within 30 days after such notice, the penalty imposed

				under paragraph (1) shall not apply with respect to such submission.

								(c)Listing of

				frivolous positionsThe Secretary shall prescribe (and

				periodically revise) a list of positions which the Secretary has identified as

				being frivolous for purposes of this subsection. The Secretary shall not

				include in such list any position that the Secretary determines meets the

				requirement of section 6662(d)(2)(B)(ii)(II).

							(d)Reduction of

				penaltyThe Secretary may reduce the amount of any penalty

				imposed under this section if the Secretary determines that such reduction

				would promote compliance with and administration of the Federal tax

				laws.

							(e)Penalties in

				addition to other penaltiesThe penalties imposed by this section

				shall be in addition to any other penalty provided by

				law.

							.

				(b)Treatment of

			 frivolous requests for hearings before levy

					(1)Frivolous

			 requests disregardedSection 6330 (relating to notice and

			 opportunity for hearing before levy) is amended by adding at the end the

			 following new subsection:

						

							(g)Frivolous

				requests for hearing, etcNotwithstanding any other provision of

				this section, if the Secretary determines that any portion of a request for a

				hearing under this section or section 6320 meets the requirement of clause (i)

				or (ii) of section 6702(b)(2)(A), then the Secretary may treat such portion as

				if it were never submitted and such portion shall not be subject to any further

				administrative or judicial

				review.

							.

					(2)Preclusion from

			 raising frivolous issues at hearingSection 6330(c)(4) is

			 amended—

						(A)by striking

			 (A) and inserting (A)(i);

						(B)by striking

			 (B) and inserting (ii);

						(C)by striking the

			 period at the end of the first sentence and inserting ; or;

			 and

						(D)by inserting

			 after subparagraph (A)(ii) (as so redesignated) the following:

							

								(B)the issue meets

				the requirement of clause (i) or (ii) of section

				6702(b)(2)(A).

								.

						(3)Statement of

			 groundsSection 6330(b)(1) is amended by striking under

			 subsection (a)(3)(B) and inserting in writing under subsection

			 (a)(3)(B) and states the grounds for the requested hearing.

					(c)Treatment of

			 frivolous requests for hearings upon filing of notice of

			 lienSection 6320 is amended—

					(1)in subsection

			 (b)(1), by striking under subsection (a)(3)(B) and inserting

			 in writing under subsection (a)(3)(B) and states the grounds for the

			 requested hearing, and

					(2)in subsection

			 (c), by striking and (e) and inserting (e), and

			 (g).

					(d)Treatment of

			 frivolous applications for Offers-in-Compromise and installment

			 agreementsSection 7122 is amended by adding at the end the

			 following new subsection:

					

						(e)Frivolous

				submissions, etcNotwithstanding any other provision of this

				section, if the Secretary determines that any portion of an application for an

				offer-in-compromise or installment agreement submitted under this section or

				section 6159 meets the requirement of clause (i) or (ii) of section

				6702(b)(2)(A), then the Secretary may treat such portion as if it were never

				submitted and such portion shall not be subject to any further administrative

				or judicial

				review.

						.

				(e)Clerical

			 amendmentThe table of sections for part I of subchapter B of

			 chapter 68 is amended by striking the item relating to section 6702 and

			 inserting the following new item:

					

						

							Sec. 6702. Frivolous tax

				submissions.

						

						.

				(f)Effective

			 dateThe amendments made by this section shall apply to

			 submissions made and issues raised after the date on which the Secretary first

			 prescribes a list under section 6702(c) of the Internal Revenue Code of 1986,

			 as amended by subsection (a).

				503.Increase in

			 certain criminal penalties

				(a)In

			 generalSection 7206 (relating to fraud and false statements) is

			 amended—

					(1)by striking “Any

			 person who—” and inserting “(a)

			 In general.—Any person who—”, and

					(2)by adding at the

			 end the following new subsection:

						

							(b)Increase in

				monetary limitation for underpayment or overpayment of tax due to

				fraudIf any portion of any underpayment (as defined in section

				6664(a)) or overpayment (as defined in section 6401(a)) of tax required to be

				shown on a return is attributable to fraudulent action described in subsection

				(a), the applicable dollar amount under subsection (a) shall in no event be

				less than an amount equal to such portion. A rule similar to the rule under

				section 6663(b) shall apply for purposes of determining the portion so

				attributable.

							.

					(b)Increase in

			 penalties

					(1)Attempt to

			 evade or defeat taxSection 7201 is amended—

						(A)by striking

			 $100,000 and inserting $500,000,

						(B)by striking

			 $500,000 and inserting $1,000,000, and

						(C)by striking

			 5 years and inserting 10 years.

						(2)Willful failure

			 to file return, supply information, or pay taxSection 7203 is

			 amended—

						(A)in the first

			 sentence—

							(i)by

			 striking Any person and inserting the following:

								

									(a)In

				generalAny person

									,

				and

							(ii)by

			 striking $25,000 and inserting $50,000,

							(B)in the third

			 sentence, by striking section and inserting

			 subsection, and

						(C)by adding at the

			 end the following new subsection:

							

								(b)Aggravated

				failure To file

									(1)In

				generalIn the case of any failure described in paragraph (2),

				the first sentence of subsection (a) shall be applied by substituting—

										(A)felony

				for misdemeanor,

										(B)$500,000

				($1,000,000 for $25,000 ($100,000, and

										(C)10

				years for 1 year.

										(2)Failure

				describedA failure described in this paragraph is a failure to

				make a return described in subsection (a) for a period of 3 or more consecutive

				taxable years and the aggregated tax liability for such period is at least

				$100,000.

									.

						(3)Fraud and false

			 statementsSection 7206(a) (as redesignated by subsection (a)) is

			 amended—

						(A)by striking

			 $100,000 and inserting $500,000,

						(B)by striking

			 $500,000 and inserting $1,000,000, and

						(C)by striking

			 3 years and inserting 5 years.

						(c)Effective

			 dateThe amendments made by this section shall apply to actions,

			 and failures to act, occurring after the date of the enactment of this

			 Act.

				504.Doubling of

			 certain penalties, fines, and interest on underpayments related to certain

			 offshore financial arrangements

				(a)Determination

			 of penalty

					(1)In

			 generalNotwithstanding any other provision of law, in the case

			 of an applicable taxpayer—

						(A)the determination

			 as to whether any interest or applicable penalty is to be imposed with respect

			 to any arrangement to which any initiative described in paragraph (2) applied,

			 or to any underpayment of Federal income tax attributable to items arising in

			 connection with any arrangement described in paragraph (2), shall be made

			 without regard to section 6664 of the Internal Revenue Code of 1986, and

						(B)if any such

			 interest or applicable penalty is imposed, the amount of such interest or

			 penalty shall be equal to twice that determined without regard to this

			 section.

						(2)Applicable

			 taxpayerFor purposes of this subsection, the term

			 applicable taxpayer means a taxpayer who was eligible to

			 participate in, but did not participate in—

						(A)the Department of

			 the Treasury’s Offshore Voluntary Compliance Initiative, or

						(B)the Department of

			 the Treasury’s voluntary disclosure initiative which applies to the taxpayer by

			 reason of the taxpayer’s underreporting of United States income tax liability

			 through financial arrangements which rely on the use of offshore arrangements

			 which were the subject of the initiative described in subparagraph (A).

						(b)Definitions and

			 rulesFor purposes of this section—

					(1)Applicable

			 penaltyThe term applicable penalty means any

			 penalty, addition to tax, or fine imposed under chapter 68 of the Internal

			 Revenue Code of 1986.

					(2)Voluntary

			 Offshore Compliance InitiativeThe term Voluntary Offshore

			 Compliance Initiative means the program established by the Department of

			 the Treasury in January 2003, under which any taxpayer was eligible to

			 voluntarily disclose previously undisclosed income on assets placed in offshore

			 accounts and accessed through credit card and other financial

			 arrangements.

					(3)ParticipationA

			 taxpayer shall be treated as having participated in the Voluntary Offshore

			 Compliance Initiative if the taxpayer submitted the request in a timely manner

			 and all information requested by the Secretary of the Treasury or his delegate

			 within a reasonable period of time following the request.

					(c)Effective

			 dateThe provisions of this section shall apply to interest,

			 penalties, additions to tax, and fines with respect to any taxable year if, as

			 of the date of the enactment of this Act, the assessment of any tax, penalty,

			 or interest with respect to such taxable year is not prevented by the operation

			 of any law or rule of law.

				505.Modification

			 of interaction between subpart F and passive

			 foreign investment company rules

				(a)Limitation on

			 exception from PFIC rules for United States shareholders of controlled foreign

			 corporationsParagraph (2) of section 1297(e) (relating to

			 passive foreign investment company) is amended by adding at the end the

			 following flush sentence:

					

						Such term

				shall not include any period if the earning of subpart F income by such

				corporation during such period would result in only a remote likelihood of an

				inclusion in gross income under section

				951(a)(1)(A)(i)..

				(b)Effective

			 dateThe amendment made by this section shall apply to taxable

			 years of controlled foreign corporations beginning after March 2, 2005, and to

			 taxable years of United States shareholders with or within which such taxable

			 years of controlled foreign corporations end.

				506.Declaration by

			 chief executive officer relating to Federal annual corporate income tax

			 return

				(a)In

			 generalThe Federal annual tax return of a corporation with

			 respect to income shall also include a declaration signed by the chief

			 executive officer of such corporation (or other such officer of the corporation

			 as the Secretary of the Treasury may designate if the corporation does not have

			 a chief executive officer), under penalties of perjury, that the corporation

			 has in place processes and procedures that ensure that such return complies

			 with the Internal Revenue Code of 1986 and that the chief executive officer was

			 provided reasonable assurance of the accuracy of all material aspects of such

			 return. The preceding sentence shall not apply to any return of a regulated

			 investment company (within the meaning of section 851 of such Code).

				(b)Effective

			 dateThis section shall apply to Federal annual tax returns for

			 taxable years ending after the date of the enactment of this Act.

				507.Treasury

			 regulations on foreign tax creditSection 901 (relating to taxes of foreign

			 countries and of possessions of United States) is amended by redesignating

			 subsection (m) as subsection (n) and by inserting after subsection (l) the

			 following new subsection:

				

					(m)RegulationsThe

				Secretary may prescribe regulations disallowing a credit under subsection (a)

				for all or a portion of any foreign tax, or allocating a foreign tax among 2 or

				more persons, in cases where the foreign tax is imposed on any person in

				respect of income of another person or in other cases involving the

				inappropriate separation of the foreign tax from the related foreign

				income.

					.

			

	

		June 14, 2005

		Read twice and placed on the calendar

	

